Citation Nr: 0514940	
Decision Date: 06/02/05    Archive Date: 06/15/05	

DOCKET NO.  04-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury. 

2.  Entitlement to service connection for residuals of a neck 
injury. 

3.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1969 to April 
1972 and active duty for training from June 13 to 27, 1981 
and June 15 to 29, 1985.  He was apparently on inactive duty 
for training on May 1, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran submitted with his VA Form 9, in January 2004, an 
x-ray report concerning his left shoulder.  At his hearing in 
February 2005, he indicated that he was now claiming service 
connection for a left shoulder injury.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not currently have residuals of a low 
back injury that are related to active service, active duty 
for training, or inactive duty training.

2.  The veteran does not currently have residuals of a neck 
injury that are related to active duty, active duty for 
training, or inactive duty training. 

3.  The veteran does not currently have residuals of a right 
shoulder injury that are related to active duty, active duty 
for training, or inactive duty training.  




CONCLUSIONS OF LAW

1.  Residuals of a low back injury were not incurred in or 
aggravated during active service, active duty for training, 
or inactive duty training, and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Residuals of a neck injury were not incurred in or 
aggravated during active service, active duty for training, 
or inactive duty training, and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  Residuals of a right shoulder injury were not incurred in 
or aggravated during active service, active duty for 
training, or inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

It is neither contended nor shown that the veteran sustained 
low back, neck, or right shoulder injuries during his period 
of active service.  Service medical records, relating to his 
active service, are silent for complaint, finding, or 
treatment with respect to his low back, neck, or right 
shoulder.  The report of his February 1972 service separation 
examination reflects no pertinent abnormality and indicates 
that his spine and other musculoskeletal system, including 
his upper extremities, were normal.  Further, there is no 
competent medical evidence indicating that the veteran had 
arthritis of the low back, neck, or right shoulder within one 
year of his April 1972 discharge from active service.  There 
is competent medical evidence, in the forms of service 
examinations conducted in January 1985, September 1988, and 
March 1992, as well as the report of a June 1993 VA general 
medical examination which indicate that he did not have 
arthritis of his neck, back, or right shoulder.  

In the absence of any competent medical evidence indicating 
that the veteran had residuals of low back, neck, and right 
shoulder injuries during his period of active service, or 
arthritis within one year of discharge from his period of 
active service, and competent medical evidence indicating 
that these disabilities did not exist during his active 
service and that arthritis did not exist within one year of 
discharge from his active service, a preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of low back, neck, and right 
shoulder injuries as being related to his active service.  

The veteran asserts that he sustained injury to his low back 
and neck as a result of a 40-millimeter shell blast in June 
1981, and that he sustained injury to his low back and neck, 
as well as his right shoulder, as a result of automobile 
accidents in June 1985 and May 1987.  

Service medical records note treatment following the 
veteran's 40-millimeter shell explosion exposure.  However, 
the service medical records are silent for complaint, 
finding, or treatment with respect to his low back, neck, or 
right shoulder.  Service medical records are also silent for 
complaint, finding, or treatment with respect to his low 
back, neck, or right shoulder in June 1985 or May 1987.  The 
June 1985 accident report does not reflect that the veteran 
was injured, and his May 1987 statement indicates that he was 
not injured in that accident.

The reports of January 1985 service examination and medical 
history, completed in conjunction therewith, reflect that the 
veteran reported that he did not have recurrent back pain.  
He also reported that he did not have a painful shoulder.  
The examination indicates that his spine and other 
musculoskeletal system were normal.  No abnormality of the 
right shoulder was noted.  The reports of September 1988 and 
March 1992 service examinations and medical histories, 
completed in conjunction therewith, reflect that the veteran 
complained of recurrent back pain.  There were no complaints 
related to his neck or right shoulder.  The examination 
reports reflect that his spine and upper extremities were 
normal.  

A January 1993 private treatment record reflects that the 
veteran complained of frequent back spasm.  Examination was 
negative for neck or back findings.  

The report of a June 1993 VA general medical examination 
reflects no complaints or findings with respect to the 
veteran's low back, neck, or right shoulder.  

A December 2003 VA treatment record reflects that the veteran 
reported significant trauma to his neck over the years, 
including the incidents in 1981, 1985, and 1987.  The 
impression including severe cervical spine degenerative disc 
disease.  

The report of an August 2004 VA X-ray of the veteran's lumbar 
spine reflects an impression that includes advanced 
degenerative osteoarthritis.  

During a personal hearing held before the undersigned in 
February 2005 the veteran testified regarding the 40-
millimeter shell blast injury and traffic accidents in June 
1985 and May 1987.  He indicated that although his May 1987 
sworn statement, which is of record, reflects that he 
reported that he was not injured following the May 1987 
accident, that he was off duty for two days thereafter.  
However, he indicated, at page 6, that nothing was written 
down about him being off duty for two days.  He testified, at 
page 11, that he did not develop back pain until 1988 and 
1989.  He also testified that he knew that osteoarthritis of 
the cervical spine was due to his whiplash injuries as a 
result of Internet research.  

Although the veteran has offered testimony regarding his 
belief that his current osteoarthritis of the spine is 
related to inservice injuries, he is not qualified, as a lay 
person, to offer a medical diagnosis from medical etiology, 
because he does not have sufficient medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board will accord no probative weight to the veteran's 
statements and testimony regarding his belief that there is a 
relationship between currently manifested low back, neck, and 
right shoulder disabilities and incidents that occurred 
during his active service.  

There is no competent medical evidence indicating that the 
veteran sustained injuries to his low back, neck, or right 
shoulder as a result of the June 1981 40-millimeter shell 
blast, or as a result of the June 1985 and May 1987 traffic 
accidents.  Neither is there any competent medical evidence 
that associates current low back, neck, or right shoulder 
disabilities with any of these incidents.

The veteran has indicated a belief that the above reference 
December 2003 VA treatment record reflects such a 
relationship.  However, this record merely reflects that the 
examining physician was recording the veteran's statements 
with respect to trauma he had sustained while he was on 
active duty for training or inactive duty training.  

There is competent medical evidence, in the form of service 
examinations and the June 1993 VA medical examination, which 
reflect that the veteran did not have disability of the low 
back, neck, or right shoulder for many years after the 
40-millimeter shell blast and traffic accidents.  In the 
absence of any competent medical evidence associating these 
incidents with current disability and competent medical 
evidence indicating that the veteran did not have any low 
back, neck, or right shoulder disability for many years after 
the incidents, a preponderance of the evidence is against the 
veteran's claims for service connection for residuals of low 
back, neck, and right shoulder injuries.  

Veterans Claims Assistance Act 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claim' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
the veteran has been provided with VCAA notice prior to the 
initial adjudication via a November 2002 VA letter.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18Vet. App. at 120-121.  

The November 2002 VCAA letter informed the veteran of the 
evidence necessary to establish entitlement to the benefits 
sought.  It also advised him of the evidence VA would attempt 
to obtain and the evidence that he should submit, as well as 
informing him that he should send information describing the 
additional evidence or send the evidence itself, effectively 
telling him to provide any evidence in his possession that 
pertains to the claim.  

Here, the Board finds that the veteran was properly provided 
with VCAA notice, and that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He has submitted 
VA treatment records and indicated that private treatment 
records exist.  Private treatment records have been obtained.  
He has also indicated that line of duty investigations were 
accomplished with respect to the June 1985 accident and the 
June 1981 40-millimeter shell explosion.  He has indicated 
that he has tried to get the line of duty investigations but 
failed.  However, the Board observes that it is accepting 
that the veteran was acting within line of duty at the time 
of the June 1981, June 1985, and May 1987 incidents.  
Further, the Board is accepting, for purposes of this 
decision, that the June 1981 and June 1985 incidents occurred 
while the veteran was on active duty for training, and that 
the May 1987 incident either occurred while he was on active 
duty for training or inactive duty training.  The veteran has 
not indicated that he received any medical care.  Therefore, 
the line of duty investigation reports would provide no 
additional information or evidence with respect to the 
veteran's condition following the June 1981 and June 1985 
incidents that is not already of record or that the Board has 
not already accepted.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With respect to the VA's duty to assist, as noted above, the 
RO has properly obtained or properly requested all private 
evidence identified by the appellant.  The veteran has not 
been provided a medical examination.  In this regard, the 
record does not establish that there may be a relationship 
between the veteran's current disabilities and any incident 
he experienced during active service, active duty for 
training, or inactive duty training.  Rather, the medical 
evidence establishes unequivocally that there is no 
relationship based on the above analysis with respect to no 
disability being shown for many years and no medical evidence 
relating current disability to inservice incidents.  
38 C.F.R. § 3.159(c)(4).  During the personal hearing in 
February 2005 the veteran testified, at page 6, that he had 
seen a private chiropractor but that these records were not 
available.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefits flowing to the veteran are 
to be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  




ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a right shoulder injury 
is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


